[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR JUDGMENT #103
The court is unable to ascertain from the affidavit of debt any of the following information: the duration of the occupancy or right to occupy under the lease; the defendant's written agreement to the lease; the monthly rental; the calculation of the rent due; the calculation of late charges; the basis for any reservation of future rights to recover damages. The court therefore denies the Motion for Judgment, without prejudice to the filing of a new motion and affidavit with supporting documentation, or to a claim for a hearing in damages.
PATTY JENKINS PITTMAN, J.